United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-4152
                                 ___________

United States of America,           *
                                    *
           Appellee,                *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Cynthia R. Reed, also known as      * District of Nebraska.
Chelle Reed,                        *       [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                   Submitted:    April 16, 1997

                       Filed:    April 24, 1997
                                 ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Cynthia R. Reed pleaded guilty to conspiring to distribute and
possess with intent to distribute methamphetamine.      Arguing that post-
traumatic stress brought on by repeated childhood sexual assaults caused
her to commit the instant offense, Reed moved for a downward departure from
the Guidelines sentencing range under U.S. Sentencing Guidelines Manual §
5K2.13, p.s. (diminished capacity).      After an evidentiary hearing, the
              1
district court denied Reed’s motion, concluding that the evidence failed
to establish that Reed’s post-traumatic stress disorder resulted in a
significantly reduced mental capacity which contributed to the




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
commission of the offense.        The court sentenced Reed to 30 months’
imprisonment, the minimum sentence in the applicable Guidelines range.
Reed appeals her sentence.


     Because our reading of the record satisfies us that the district
court was aware of its authority to depart downward under section 5K2.13,
the court’s exercise of its discretion not to depart is unreviewable.         See
United   States   v.   Jackson,   56 F.3d 959,   960-61   (8th   Cir.   1995).
Accordingly, the judgment is affirmed.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-